


110 HR 3960 IH: Native American Full Access to Dental

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3960
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2007
			Mr. Kind (for himself
			 and Mr. Camp of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income loan repayments made under the Indian Health Service Loan
		  Repayment Program in return for service as a dentist.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Full Access to Dental
			 Care Act.
		2.Exclusion for loan
			 payments under Indian Health Service Loan Repayment Program in return for
			 service as a dentist
			(a)In
			 generalSubsection (f) of section 108 of the Internal Revenue
			 Code of 1986 (relating to student loans) is amended by adding at the end the
			 following new paragraph:
				
					(5)Payments under
				Indian Health Service loan repayment program in return for service as a
				dentistIn the case of an
				individual, gross income shall not include any loan repayment pursuant to a
				contract entered into under section 108(f) of the Indian Health Care
				Improvement Act in return for service as a
				dentist.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to amounts
			 received by an individual in taxable years beginning after December 31,
			 2007.
			
